Long, J.
Respondent was complained against in justice's court for keeping his saloon, in the city of Sault Ste. Marie, open after legal hours, on October 1, 1889. He waived examination, and the cause was returned to the circuit court for Chippewa county for trial. An information was filed against him, which did not allege that the defendant was not a druggist, or that the place kept open was not a drug-store. After a jury was impaneled to try the cause, the court permitted the prosecution to amend the information by stating that—
“ lie, the said Patrick J. Sullivan, not being then and there a druggist who sells liquors for chemical, mechanical, scientific, sacramental, or medicinal purposes only, and in strict compliance with law, and the said saloon not being then and there a drug-store,” etc.
Respondent was convicted, and removed the cause to-this Court, upon exceptions before sentence.
It is contended by respondent that the court was in error in allowing the amendment, for the reason that the information first filed stated no offense. The court properly allowed the amendment, if the amendment was at all necessary. The information, as amended, followed the form of the complaint made before the justice. It is not contended but that the complaint charged an offense, under the provisions of section 17, Act No. 313, Laws of 1887 (3 How. Stat. § 2-283e). This offense stated in the com*357plaint and warrant was the offense charged against him before the justice, and upon which ho waived his examination.
It is contended that the first information did not allege any offense, and that therefore, the court having allowed an amendment which did charge an offense, the conviction was erroneous, for the reason that the defendant did not plead to the amended information. We are unable to agree with counsel for the respondent in their contention that the first information was defective. The question is fully settled in People v. Robbins, 70 Mich. 132. It was there said that—
. “It is not necessary, in a complaint against a person for keeping a saloon open contrary to the statute, to state that such person is not a druggist. The name in such case distinguishes the place, and it is a violation of the law to keep a saloon open on week-days after nine o’clock, whether any liquor is sold therein or not.”
We find no error in the record, and the court below is advised to proceed to judgment on the verdict.
The other Justices concurred.